Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. No claims have been amended, added or canceled. Claims 1, 11-21, and 31-40 are subject to examination.

Response to Arguments
Applicant's arguments filed 07/27/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "Zhang merely takes the existing synchronization signal pattern and uses it for transmitting the synchronization signal and the paging message with the same existing pattern. Therefore, Zhang does not modify "the paging occasion configuration" or "the synchronization signal configuration" recited in Claim 1."

Examiner's Response:
The Examiner respectfully disagrees. The Zhang reference teaches the limitations "determining that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration; modifying at least one of the paging occasion configuration for the at least partially overlapping paging occasion, and the synchronization signal configuration for the at least partially overlapping synchronization signal." 
Zhang teaches in Par. 0086 that “when a time frame of the paging message overlaps with the periodically transmitted SS burst set, the pattern of the SSBs actually transmitted is used, or else, the pattern of the candidate SSBs may be used” and in Par. 0076-0077 that “the network device or the terminal device determines the N first time locations according to the candidate time locations or the actual transmission time locations of the SSBs. Specifically, the N first time locations are determined according to a predetermined relationship between N second time locations and the N first time locations, the N second time locations being the candidate time locations or the actual transmission time locations of the SSBs” (first time locations are used for paging).  Fig. 6 illustrates above teaching, which shows that when SSBs transmitted at the first position and fourth position out of 4 candidate positions, paging is performed at the first position and fourth position (actual position, overlapping scenario) and not at second and third position (Par. 0082) and UE modify paging search accordingly. The claims merely recites “modifying”, therefore the examiner contends that by changing paging occasion position when paging and SSB overlaps, in fact be interpreted to be modifying paging occasion configuration. The Examiner advises the applicant to further define the “modifying” limitation of the claims. By this rationale, Zhang teaches the limitations "modifying at least one of the paging occasion configuration for the at least partially overlapping paging occasion, and the synchronization signal configuration for the at least partially overlapping synchronization signal” and therefore the rejection is maintained.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11-18, 20-21, 31-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG hereafter) (US 20200275405 A1) in view of GONZALEZ et al. (GONZALEZ hereafter) (US 20210127355 A1).

Regarding claim 1, ZHANG teaches, A method performed by a wireless device of receiving paging occasions and synchronization signals in a carrier frequency band, the method comprising: 
obtaining a first paging occasion configuration and a first synchronization signal configuration (ZHANG; during network transmission … the terminal is informed of which pattern is to be used, through system information, Par. 0051; the first time locations are used for paging, Par. 0054; the terminal device determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067); 
determining  that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration (ZHANG; when a time frame of the paging message overlaps with the periodically transmitted SS burst set, Par. 0086); 
modifying  at least one of 
the paging occasion configuration for the at least partially overlapping paging occasion, and 
the synchronization signal configuration for the at least partially overlapping synchronization signal (ZHANG; the pattern of the SSBs actually transmitted is used, Par. 0086) 
to frequency multiplex the paging occasion and the synchronization signal (ZHANG; when the transmission time length of performing paging … is 2 symbols and 4 symbols, paging is performed … in the symbols occupied by the SSB, and paging … is multiplexed in a frequency division multiplexing manner with the SSB transmission, Par. 0085); and 
receiving  the paging occasion and the synchronization signal in the carrier frequency band according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration (ZHANG; as illustrated in FIG. 6, if the SSBs at the first position and the fourth position are transmitted, paging is performed or the broadcast message is transmitted to the terminal at the first position and the fourth position, Par. 0082).  
Although ZHANG teaches time overlapping and frequency division multiplexing, but fails to explicitly teach structure of the combined signal. However, in the same field of endeavor, GONZALEZ teaches in Par. 0057-0060 that “FIG. 5 shows the 3 possible multiplexing patterns for SSB burst set 510, CORESET 520, and PDSCH (data channel) 530 … “Pattern 3” refers to the multiplexing pattern in which SS/PBCH block and RMSI CORESET occur in the same time instance, and the transmission bandwidth of the SS/PBCH block and the initial active DL BP containing RMSI CORESET do not overlap” [Note that GONZALEZ teaches in Par. 0027 that Paging CORESET reuse the same configuration as RMSI CORESET]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHANG to include the use of pattern 3 as taught by GONZALEZ in order to flexibly indicate the location of the POs (GONZALEZ; Par. 0122).

Regarding claim 11, ZHANG teaches, A wireless device capable of receiving paging occasions and synchronization signals in a carrier frequency band, the wireless device comprising processing circuitry operable to (ZHANG; the terminal, Par. 0051): 
obtain a first paging occasion configuration and a first synchronization signal configuration (ZHANG; during network transmission … the terminal is informed of which pattern is to be used, through system information, Par. 0051; the first time locations are used for paging, Par. 0054; the terminal device determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067); 
determine  that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration (ZHANG; when a time frame of the paging message overlaps with the periodically transmitted SS burst set, Par. 0086); 
modifying  at least one of 
the paging occasion configuration for the at least partially overlapping paging occasion, and 
the synchronization signal configuration for the at least partially overlapping synchronization signal (ZHANG; the pattern of the SSBs actually transmitted is used, Par. 0086) 
to frequency multiplex the paging occasion and the synchronization signal (ZHANG; when the transmission time length of performing paging … is 2 symbols and 4 symbols, paging is performed … in the symbols occupied by the SSB, and paging … is multiplexed in a frequency division multiplexing manner with the SSB transmission, Par. 0085); and 
receive  the paging occasion and the synchronization signal in the carrier frequency band according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration (ZHANG; as illustrated in FIG. 6, if the SSBs at the first position and the fourth position are transmitted, paging is performed or the broadcast message is transmitted to the terminal at the first position and the fourth position, Par. 0082).  
Although ZHANG teaches time overlapping and frequency division multiplexing, but fails to explicitly teach structure of the combined signal. However, in the same field of endeavor, GONZALEZ teaches in Par. 0057-0060 that “FIG. 5 shows the 3 possible multiplexing patterns for SSB burst set 510, CORESET 520, and PDSCH (data channel) 530 … “Pattern 3” refers to the multiplexing pattern in which SS/PBCH block and RMSI CORESET occur in the same time instance, and the transmission bandwidth of the SS/PBCH block and the initial active DL BP containing RMSI CORESET do not overlap” [Note that GONZALEZ teaches in Par. 0027 that Paging CORESET reuse the same configuration as RMSI CORESET]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHANG to include the use of pattern 3 as taught by GONZALEZ in order to flexibly indicate the location of the POs (GONZALEZ; Par. 0122).

Regarding claim 21, ZHANG teaches, A method performed by a network node of transmitting paging occasions and synchronization signals in a carrier frequency band, the method comprising: 
obtaining a first paging occasion configuration and a first synchronization signal configuration (ZHANG; during network transmission … centralized patterns are predetermined, and then the terminal is informed of which pattern is to be used, through system information, Par. 0051; the first time locations are used for paging, Par. 0054; the network device … determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067); 
determining  that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration (ZHANG; when a time frame of the paging message overlaps with the periodically transmitted SS burst set, Par. 0086); 
modifying  at least one of 
the paging occasion configuration for the at least partially overlapping paging occasion, and 
the synchronization signal configuration for the at least partially overlapping synchronization signal (ZHANG; the pattern of the SSBs actually transmitted is used, Par. 0086) 
to frequency multiplex the paging occasion and the synchronization signal (ZHANG; when the transmission time length of performing paging … is 2 symbols and 4 symbols, paging is performed … in the symbols occupied by the SSB, and paging … is multiplexed in a frequency division multiplexing manner with the SSB transmission, Par. 0085); and 
transmitting  the paging occasion and the synchronization signal in the carrier frequency band according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration (ZHANG; as illustrated in FIG. 6, if the SSBs at the first position and the fourth position are transmitted, paging is performed or the broadcast message is transmitted to the terminal at the first position and the fourth position, Par. 0082).  
Although ZHANG teaches time overlapping and frequency division multiplexing, but fails to explicitly teach structure of the combined signal. However, in the same field of endeavor, GONZALEZ teaches in Par. 0057-0060 that “FIG. 5 shows the 3 possible multiplexing patterns for SSB burst set 510, CORESET 520, and PDSCH (data channel) 530 … “Pattern 3” refers to the multiplexing pattern in which SS/PBCH block and RMSI CORESET occur in the same time instance, and the transmission bandwidth of the SS/PBCH block and the initial active DL BP containing RMSI CORESET do not overlap” [Note that GONZALEZ teaches in Par. 0027 that Paging CORESET reuse the same configuration as RMSI CORESET]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHANG to include the use of pattern 3 as taught by GONZALEZ in order to flexibly indicate the location of the POs (GONZALEZ; Par. 0122).
  
Regarding claim 31, ZHANG teaches, A network node capable of receiving paging occasions and synchronization signals in a carrier frequency band, the network node comprising processing circuitry operable to (ZHANG; the network device, Par. 0067): 
obtaining a first paging occasion configuration and a first synchronization signal configuration (ZHANG; during network transmission … centralized patterns are predetermined, and then the terminal is informed of which pattern is to be used, through system information, Par. 0051; the first time locations are used for paging, Par. 0054; the network device … determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067); 
determining  that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration (ZHANG; when a time frame of the paging message overlaps with the periodically transmitted SS burst set, Par. 0086); 
modifying  at least one of 
the paging occasion configuration for the at least partially overlapping paging occasion, and 
the synchronization signal configuration for the at least partially overlapping synchronization signal (ZHANG; the pattern of the SSBs actually transmitted is used, Par. 0086) 
to frequency multiplex the paging occasion and the synchronization signal (ZHANG; when the transmission time length of performing paging … is 2 symbols and 4 symbols, paging is performed … in the symbols occupied by the SSB, and paging … is multiplexed in a frequency division multiplexing manner with the SSB transmission, Par. 0085); and 
transmitting  the paging occasion and the synchronization signal in the carrier frequency band according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration (ZHANG; as illustrated in FIG. 6, if the SSBs at the first position and the fourth position are transmitted, paging is performed or the broadcast message is transmitted to the terminal at the first position and the fourth position, Par. 0082).  
Although ZHANG teaches time overlapping and frequency division multiplexing, but fails to explicitly teach structure of the combined signal. However, in the same field of endeavor, GONZALEZ teaches in Par. 0057-0060 that “FIG. 5 shows the 3 possible multiplexing patterns for SSB burst set 510, CORESET 520, and PDSCH (data channel) 530 … “Pattern 3” refers to the multiplexing pattern in which SS/PBCH block and RMSI CORESET occur in the same time instance, and the transmission bandwidth of the SS/PBCH block and the initial active DL BP containing RMSI CORESET do not overlap” [Note that GONZALEZ teaches in Par. 0027 that Paging CORESET reuse the same configuration as RMSI CORESET]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHANG to include the use of pattern 3 as taught by GONZALEZ in order to flexibly indicate the location of the POs (GONZALEZ; Par. 0122).
  
Regarding claim 12 and claim 32, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, the processing circuitry further operable to obtain configuration information indicating that the wireless device should determine whether a paging occasion at least partially overlaps in time with a synchronization signal (GONZALEZ; FIG. 7 shows that SSBs and RMSI CORESET can have different numerologies and specifies for different frequency ranges the number of SSBs and numerology (Sub-Carrier-Spacing, SCS). For example, based on the table in FIG. 7, possible CORESET durations (in symbols) are follows... pattern 3: {2} ... RMSI CORESET configuration depends on SSB/RMSI numerology combination as well as the multiplexing pattern, Par. 0062-0064).  
The rational and motivation for adding this teaching of GONZALEZ is the same as for Claim 11.

Regarding claim 13 and claim 33, ZHANG-GONZALEZ teaches, The wireless device of claim 12 and The network node of claim 32 respectively, wherein the obtained configuration information further indicates a frequency multiplexing pattern to use when the wireless device determines that a paging occasion at least partially overlaps in time with a synchronization (GONZALEZ; For example, based on the table in FIG. 7, possible CORESET durations (in symbols) are follows... pattern 3: {2} ... RMSI CORESET configuration depends on SSB/RMSI numerology combination as well as the multiplexing pattern, Par. 0062-0064). 
The rational and motivation for adding this teaching of GONZALEZ is the same as for Claim 11.

Regarding claim 14 and claim 34, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, wherein the processing circuitry is operable to modify at least one of the paging occasion configuration and the synchronization signal configuration by modifying at least one of the paging occasion configuration and the synchronization signal configuration according to Third Generation Partnership Project (3GPP) fifth generation (5G) new radio (NR) CORESET-SSB multiplexing patterns 2 or 3 (ZHANG; by determining the N first time locations for paging … the transmission of the paging message … in the NR system may be realized, Par. 0112 & GONZALEZ; multiplexing patterns (pattern 2 and 3 in the above examples) with SSBs and POs in non-overlapping frequency bands may be associated with uniform PO distribution, Par. 0114; FIG. 5 shows the 3 possible multiplexing patterns for SSB burst set 510, CORESET 520, and PDSCH (data channel) 530, Par. 0057).  
The rational and motivation for adding this teaching of GONZALEZ is the same as for Claim 11.

Regarding claim 15 and claim 35, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, wherein the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that the paging occasion at least partially overlaps in time with the synchronization signal if a network node uses all synchronization signal beams specified by the Third Generation Partnership Project (3GPP) fifth generation (5G) new radio (NR) standard specification for the carrier frequency band (ZHANG; by determining the N first time locations for paging … the transmission of the paging message … in the NR system may be realized, Par. 0112; the N first time locations correspond to a full beam scan, Par. 0035).  

Regarding claim 16 and claim 36, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, wherein the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that the paging occasion at least partially overlaps in time with the synchronization signal plus a guard time (ZHANG; As illustrated in FIG. 4 … at least two symbols at the end are reserved for, for example, guard interval, Par. 0064; With respect to each candidate position, occupied symbol positions of possible paging messages of 2 symbols, 4 symbols or 7 symbols are illustrated in FIG. 5, Par. 0081 [Note that when paging message is 7 symbols, it overlaps guard interval as shown in Fig. 4 and 5]).  

Regarding claim 17 and claim 37, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, wherein the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that the paging occasion occurs in the same slot as the synchronization signal (ZHANG; the terminal device determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067; with respect to the beam of each SSB, the transmission time length of performing paging … is the time length corresponding to … one time slot. Preferably, when the transmission time length of performing paging or transmitting the broadcast message is 2 symbols and 4 symbols, paging is performed or the broadcast message is transmitted in the symbols occupied by the SSB, Par. 0085).  

Regarding claim 18 and claim 38, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, wherein the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that at least part of the paging occasion is located in the same radio frame as the synchronization signal (ZHANG; the terminal device determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067; A Paging Frame (PF) may be a radio frame, and the frame may include one or more Pos, Par. 0046).  

Regarding claim 20 and claim 40, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively, wherein the paging occasion comprises a plurality of monitoring occasions and the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that at least one monitoring occasion of the plurality of monitoring occasions at least partly overlaps in time with the synchronization (ZHANG; the terminal device determines the N first time locations according to a first pattern, the first pattern being identical to a second pattern, and the second pattern being used for indicating the candidate time locations or the actual transmission time locations of the SSBs, Par. 0067; A Paging Frame (PF) may be a radio frame, and the frame may include one or more Pos, Par. 0046).
 

Claim 19 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-GONZALEZ in further view of Gao et al. (Gao hereafter) (US 20200280957 A1).
   
Regarding claim 19 and claim 39, ZHANG-GONZALEZ teaches, The wireless device of claim 11 and The network node of claim 31 respectively. 
Although GONZALEZ in Par. 0061 that “an SSB burst set has a duration smaller than 5 ms, i.e., smaller than a half-frame”, but ZHANG-GONZALEZ fail to explicitly teach,
wherein the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that at least part of the paging occasion is located in the same radio half frame as the synchronization signal.  
However, in the same field of endeavor, Gao teaches,
wherein the processing circuitry is operable to determine that the paging occasion at least partially overlaps in time with the synchronization signal by determining that at least part of the paging occasion is located in the same radio half frame as the synchronization signal (Gao; when a plurality of paging occasions exist in one paging frame, an index of a PO in frequency division multiplexing with an SSB in the frame may be predefined ... For example, when the SSB is in the first half-frame, and a quantity of POs is 4, the first PO whose index is 0 or the second PO whose index is 1 may be defined as a PO in frequency division multiplexing with the SSB, Par. 0172). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHANG-GONZALEZ to include the use of half-frame indication as taught by Gao in order to determine positions of the M time domain resources (Gao; Par. 0168).
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416